Per Curiam.
Tbe plaintiff is tbe widow of Hubert D. Stancill, deceased; tbe defendant is bis brother. Tbe deceased has been a soldier in tbe army of tbe United States, and at tbe time of bis death held an adjusted service certificate of insurance in tbe sum of $1,568, issued by tbe United States Government. Tbe defendant was named as beneficiary. Tbe plaintiff and tbe deceased were married on 14 April, 1930, and bis death occurred in tbe latter part of tbe next month. *802The plaintiff alleged that her husband had substituted her as the beneficiary in lieu of his brother by a letter addressed to the United States Veterans Bureau at Charlotte, and that she was entitled to the amount due on the certificate. . Upon pleadings duly filed issues were framed, in response to which the jury found that the deceased had not written the letter or requested another to write it for him, and, in effect, that the beneficiary had not been changed.
We have examined the plaintiff’s exception and find no error entitling the plaintiff to a new trial.
No error.